In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1343 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                 v. 

BRANT L. RUSHTON, 
                                               Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                      Central District of Illinois. 
     No. 1:12‐cr‐10037‐JES‐JAG‐1 — James E. Shadid, Chief Judge. 
                     ____________________ 

 ARGUED NOVEMBER 19, 2013 — DECIDED DECEMBER 26, 2013 
               ____________________ 

   Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  A  commodity  pool  is  an  invest‐
ment fund made up of contributions by a number of differ‐
ent  investors.  The  contributions  are  commingled  and  used 
by the commodity pool operator to buy and sell futures con‐
tracts.  Because  commodity  pools  are  common  vehicles  for 
fraud, including Ponzi schemes, the Sentencing Commission 
has  ordained  a  4‐level  guidelines  sentencing  enhancement 
for fraud committed by a commodity pool operator. U.S.S.G. 
2                                                      No. 13‐1343 


§ 2B1.1(b)(18)(B)(iii).  Brant  Rushton,  who  operated  a  com‐
modity pool that he used as the vehicle for a Ponzi scheme, 
pleaded  guilty  to  one  count  each  of  mail  fraud  and  money 
laundering. 18 U.S.C. §§ 1341,  1956(a)(1)(B)(i). The statutory 
maximum  prison  sentence  for  each  of  these  crimes  is  20 
years. The probation service calculated Rushton’s guidelines 
sentencing range by adding to the base offense level for the 
mail fraud the 4‐level enhancement for commodity pool op‐
erator fraud and a 2‐level enhancement for abuse of a posi‐
tion of trust. U.S.S.G. § 3B1.3. Other adjustments brought the 
total  offense  level  in  the  presentence  report  to  28  and  the 
guidelines sentencing range to 78 to 97 months. Neither side 
objected to the presentence report at the sentencing hearing. 
Rushton’s lawyer did argue that enhancements for operating 
a commodity pool and for abuse of trust overlap and there‐
fore  that  including  both  in  calculating  a  sentencing  range 
overestimated the appropriate sentence for his client. But he 
was  appealing  to  the  sentencing  judge’s  discretion  rather 
than  challenging  the  probation  service’s  calculation  of  the 
guidelines range. 
    The judge sentenced Rushton to 96 months in prison and 
ordered  him  to  make  restitution  to  his  victims  of  $1.62  mil‐
lion. The appeal challenges just the prison sentence. 
    The  judge  was  indignant  that  Rushton’s  victims  had,  in 
the  judge’s  words  at  the  sentencing  hearing,  “include[d] 
your parents [defrauded of $116,000], relatives [including an 
uncle defrauded of $30,000 that he had intended for the care 
of  his  mentally  disabled  son—Rushton’s  cousin],  friends, 
senior citizens, and disabled children.” As is typical of such 
schemes, much of the money that Rushton stole he spent on 
luxury items, including $150,000 on horses alone.  
No. 13‐1343                                                         3 


   The  judge  dwelled  particularly  on  the  plight  of  Dorris 
Dunn,  who  “was  85  years  old  when  she  invested  [in  Rush‐
ton’s commodity pool]. If there’s one thing we all know, [it’s 
that] the main thing  that senior  citizens worry about is that 
they  won’t  have  enough  money  to  live  on  and  will  have  to 
ask  their  children  or  others  for  help.  And  they’re  generally 
too  proud  to  do  that.  Your  [Rushton’s]  actions  made  sure 
that her concerns came true.” Despite the judge’s strong lan‐
guage  about  exploiting  an  elderly  victim,  the  government 
did  not  seek,  nor  the  judge  impose  or  even  mention,  the  2‐
level  “vulnerable  victim”  enhancement  authorized  by 
U.S.S.G. § 3A1.1(b)(1). 
    On  appeal  Rushton  argues  not  that  it  was  merely  inap‐
propriate for the judge to add an abuse of trust enhancement 
on  top  of  the  enhancement  for  his  being  a  commodity  pool 
operator, as he argued in the district court, but that it violat‐
ed  the  guidelines.  And  the  government  now  agrees,  noting 
that the parties had overlooked U.S.S.G. § 2B1.1, Application 
Note  14(c),  which  bars  the  abuse  of  trust  enhancement  in  a 
fraud  case  if  the  enhancement  for  being  a  commodity  pool 
operator  applies.  The  guidelines  commentary  explains  that 
because  commodity  pool  operators  “are  subject  to  height‐
ened fiduciary duties imposed by securities law or commod‐
ities law” and therefore the sentencing court “is not required 
to  determine  specifically  whether  the  defendant  abused  a 
position  of  trust,”  Application  Note  14(c)  “provides  that,  in 
cases  in  which  the  new,  four  level  enhancement  [for  com‐
modity  pool  operator  fraud]  applies,  the  existing  two  level 
enhancement  for  abuse  of  position  of  trust  …  shall  not  ap‐
ply.” U.S.S.G. App. C, vol. II, p. 367 (Amendment 653, Nov. 
1, 2003). 
4                                                          No. 13‐1343 


    While conceding the error in the calculation of the guide‐
lines  range,  the  government  argues  that  it  is  not  a  plain  er‐
ror,  as  it  must  be  for  the  appellant  to  prevail,  because  he 
didn’t  argue  in  the  district  court  that  it  was  an  error.  E.g., 
United States v. Garrett, 528 F.3d 525, 527 (7th Cir. 2008). (Re‐
call that in objecting to the overlap Rushton was merely ap‐
pealing to the judge’s exercise of sentencing discretion, con‐
ferred  on  sentencing  judges  by  18  U.S.C.  § 3553(a),  which 
lists  factors  that  the  judge  must  consider  in  deciding,  after 
calculating  the  defendant’s  guidelines  sentencing  range, 
what  sentence  to  give.)  A  plain  error  is  an  error  that  is  not 
only  indisputable  but  also  prejudicial—that  is,  that  had  an 
adverse effect on the party complaining of it. United States v. 
Marcus, 560 U.S. 258 (2010); Johnson v. United States, 520 U.S. 
461,  466–69  (1997);  United  States  v.  Olano,  507  U.S.  725,  734 
(1993); United States v. Paladino, 401 F.3d 471, 481–82 (7th Cir. 
2005). The government argues that the error was not plain—
but for reasons that  have changed during the course of this 
appeal.   
     In its appeal brief the government argued that any error 
in adding the 2‐level abuse of trust enhancement was offset 
by  the  judge’s  failure  to  include  a  2‐level  vulnerable‐victim 
enhancement; for had the judge been apprised of this omis‐
sion  he would surely (in light  of what he said about Dorris 
Dunn)  have  added—and  would  have  been  required  by  the 
guidelines to add—a  vulnerable‐victim enhancement in cal‐
culating  the  defendant’s  guidelines  range.  And  since  a  2‐
level  vulnerable  victim  enhancement  would  be  identical  to 
the  enhancement  that  the  judge  mistakenly  imposed  for 
abuse  of  trust,  the  applicable  guidelines  range  would  have 
been  exactly  what  the  judge  calculated,  albeit  erroneously. 
Moreover, if he thought there were many vulnerable victims 
No. 13‐1343                                                          5 


of  Rushton’s  fraud—as  he  may  well  have  thought—he  was 
required  to  impose  an  additional  2‐level  enhancement,  on 
top  of  the  2‐level  enhancement  for  one  vulnerable  victim.  § 
3A1.1(b)(2). 
      But the government withdrew its argument after making 
it,  in  acknowledgment  of  decisions  of  ours  that  forbid  the 
government to seek additional sentencing enhancements on 
remand from an unrelated sentencing appeal. United States v. 
Love, 706 F.3d 832, 842 n. 4 (7th Cir. 2013); United States v. Tel‐
lo, 687 F.3d 785, 798–800 (7th Cir. 2012); United States v. Sut‐
ton, 582 F.3d 781, 786 (7th Cir. 2009). 
     Our  court  appears  to  be  alone  in  refusing  to  allow  the 
government to seek a sentencing enhancement that had not 
been rejected at the original sentencing, as in United States v. 
Wyss,  147  F.3d  631,  633  (7th  Cir.  1998),  but  merely  had  not 
been  advocated,  so  that  the  government  was  not  trying  to 
take a second bite from the same apple. In other circuits the 
government is allowed on appeal to ask the appellate  court 
to  order  or  authorize  the  district  judge  to  add  a  previously 
unmentioned  enhancement  if  the  court  is  remanding  the 
case for a complete rather than limited resentencing, provid‐
ed that the government is not seeking to punish the defend‐
ant  for  his  temerity  in  having  challenged  his  original  sen‐
tence  by  appealing.  (That  is,  provided  the  government’s 
purpose in seeking a higher sentence on remand is not “vin‐
dictive.” Alabama  v. Smith, 490 U.S. 794, 798–99  (1989); War‐
ing v. Delo, 7 F.3d 753, 758 (8th Cir. 1993).) 
     Illustrative cases from the other circuits are United States 
v.  Matthews,  278  F.3d  880,  885–87  (9th  Cir.  2002)  (en  banc) 
(“as a general matter, if a district court errs in sentencing, we 
will  remand  for  resentencing  on  an  open  record—that  is, 
6                                                          No. 13‐1343 


without  limitation  on  the  evidence  that  the  district  court 
may consider”); United States v. Ynfante, 78 F.3d 677, 679–80 
(D.C. Cir. 1996) (“the government relied on ‘the existing rec‐
ord’  and  did  not  introduce  any  new  evidence  at  the  resen‐
tencing.  The  remand  was  occasioned  not  by  the  govern‐
ment’s failure to meet its burdens of production and persua‐
sion at the original sentencing, but by the district court’s le‐
gal  error  in  construing  the  guidelines.  At  resentencing,  the 
district courtʹs task was to apply a proper construction of the 
guidelines  to  the  record  already  before  it”);  United  States  v. 
Cornelius, 968 F.2d 703, 705 (8th Cir. 1992) (“once a sentence 
has been vacated or a finding related to sentencing has been 
reversed  and  the  case  has  been  remanded  for  resentencing, 
the  district  court  can  hear  any  relevant  evidence  on  that  is‐
sue that it could have heard at the first hearing,” though of 
course  “the  sentencing  court  must  …  adhere  to  any  limita‐
tions  imposed  on  its  function  at  resentencing  by  the  appel‐
late  court”);  United  States  v.  Sanchez  Solis,  882  F.2d  693,  699 
(2d Cir. 1989) (“in the interests of truth and fair sentencing a 
court should be able on a sentence remand to take new mat‐
ter  into  account  on  behalf  of  either  the  Government  or  the 
defendant  [provided  that]  …  both  parties  have  had  an  op‐
portunity to be heard”). 
     Thus,  according  to  the  rule  in  other  circuits,  when  the 
evidence that would justify an enhancement was before the 
district court at the original sentencing (namely the evidence 
that Dorris Dunn was indeed a vulnerable victim), and was 
merely overlooked, the government could seek its correction 
on remand even though it had failed to object in the district 
court  to  the  error.  But  that  is  not  our  rule—in  defense  of 
which we note that it prevents the government from holding 
in  reserve  an  objection  at  the  original  sentencing,  so  that  if 
No. 13‐1343                                                           7 


need  be  it  can  spring  it  on  the  defendant  and  the  court 
should the defendant succeed in getting his original sentence 
overturned.  Fear  of  such  a  tactic  might  dissuade  some  de‐
fendants from appealing a sentence. But  this is not  the case 
in which to reexamine our rule and by rejecting it eliminate a 
conflict  with  the  other  circuits;  for  the  government  has  not 
challenged it. 
     Later still the government told us, agreeing with a point 
that  we’d  raised  at  the  oral  argument,  that  the  sentencing 
judge  had  committed  a  further  error,  which  if  corrected 
would  make  up  for  the  erroneous  imposition  of  the  en‐
hancement  for  abuse  of  trust.  Remember  that  Rushton  had 
pleaded guilty to money laundering as well as to fraud, but 
that the presentence report had ignored his money launder‐
ing plea in calculating his guidelines range. That was error. 
The  report  should  have  calculated  offense  levels  for  both 
counts, fraud and money laundering, and selected the higher 
of the two as the basis for calculating the defendant’s guide‐
lines sentencing range. U.S.S.G. § 3D1.3(a), Application Note 
2. And the higher level was the offense level for the money 
laundering count, not for the fraud count. 
     The offense level for money laundering in violation of 18 
U.S.C.  § 1956  (as  in  the  present  case)  levitates  from  the  un‐
derlying offense (the crime that produced the money that the 
defendant laundered) by adding 2 levels to the total offense 
level  for  that  offense.  U.S.S.G.  §§ 2S1.1(a)(1),  (b)(2)(B);  see, 
e.g.,  United  States  v.  Hodge,  558  F.3d  630,  636–37  (7th  Cir. 
2009);  United  States  v.  Anderson,  526  F.3d  319,  328  (6th  Cir. 
2008);  United  States  v.  Cruzado‐Laureano,  440  F.3d  44,  48  (1st 
Cir.  2006).  The  result  in  this  case  would  be  a  total  offense 
level of 28—the same as the offense level that the judge cal‐
8                                                        No. 13‐1343 


culated by erroneously adding the 2‐level abuse of trust en‐
hancement  to  the  total  offense  level  for  fraud.  The  effect  of 
the offsetting errors is shown in detail in the following table: 
      




                                                                    
      
     The  ranges  would  not  have  been  the  same  had  the  2‐
level  enhancement  for  abuse  of  trust  been  permissible.  It  is 
permissible in a money laundering case—but only when the 
abuse  of  trust  relates  to  the  money  laundering  itself  rather 
than  to  the  underlying  offense  (the  offense  that  generated 
the  money  that  the  defendant  laundered).  See  U.S.S.G. 
§ 2S1.1, Application Note 2(C); United States v. Keck, 643 F.3d 
789, 799–801 (10th Cir. 2011); United States v. Byors, 586 F.3d 
222, 226–28 (2d Cir. 2009); United States v. Anderson, 526 F.3d 
319, 328 (6th Cir. 2008). It is impermissible when, as stated in 
the  abuse  of  trust  guideline,  U.S.S.G.  § 3B1.3,  “an  abuse  of 
trust  …  is  included  in  the  base  offense  level  or  specific  of‐
fense  characteristic.”  See,  e.g.,  United  States  v.  Cruzado‐
Laureano,  supra,  440  F.3d  at  48.  True,  a  sentencing  judge  is 
not  always  or  even  often  forbidden  to  double  count.  E.g., 
No. 13‐1343                                                        9 


United States v. Vizcarra, 668 F.3d 516, 519 (7th Cir. 2012). But 
the passage we just quoted from the abuse of trust guideline 
shows that the double counting in this case was impermissi‐
ble; Rushton’s 4‐level enhancement for operating a commod‐
ity pool fraud already took account of abuse of trust, as ex‐
plained in the guidelines commentary that we quoted earli‐
er. 
    Here  the  government’s  argument  stops.  As  the  govern‐
ment  sees  it,  because  Rushton  would  face  the  same  offense 
level (28) on remand, there can be no plain error—and resen‐
tencing would be futile to boot because the sentencing range 
would  be  unchanged  (not  so,  as  we’ll  soon  see).  But  this 
overlooks  the  fact  that  the  failure  to  sentence  under  the 
money laundering guideline was not the sentencing judge’s 
only  error.  Given  what  he  said  about  Dorris  Dunn,  he 
should  have  added  at  least  a  2‐level  vulnerable‐victim  en‐
hancement,  raising  the  defendant’s  total  offense  level  to  30 
and  the  guidelines  sentencing  range  to  97  to  121  months. 
That  would  make the 96‐month sentence that the  judge  im‐
posed  a  below‐guidelines  sentence,  doubtless  contrary  to 
what he intended. 
     The  defendant  insists  that  Dorris  Dunn  was  not  a  vul‐
nerable victim, because her money was in trust (the “Dorris 
Dunn Trust”) and presumably the trustee, unlike the benefi‐
ciary,  was  not  old,  infirm,  afflicted  with  a  mental  illness 
(Dunn  has  bipolar  disorder),  financially  inexperienced,  or 
otherwise especially vulnerable to a Ponzi schemer. The de‐
fendant is wrong. His mistake may seem academic now that 
the  government  has  disclaimed  seeking  a  vulnerable‐victim 
enhancement (and would in any event be barred from doing 
so  by  our  forfeiture  rule)  should  we  remand  for  resentenc‐
10                                                         No. 13‐1343 


ing. Not so; it is not academic, because the judge can impose 
the enhancement on his own, as part of a resentencing pro‐
ceeding, and should do so. 
     For there is no basis for doubting that Dorris Dunn was 
a  vulnerable  victim.  The  presentence  report—to  which,  re‐
member, the defendant made no objection—describes Dunn 
as  having  been  introduced  to  Rushton  by  her  son,  another 
victim  of  Rushton’s  Ponzi  scheme,  so  that  she  might  invest 
in  his  commodity  pool.  In  the  son’s  words,  quoted  in  the 
presentence  report,  Dunn  was  swayed  by  “Brant’s  way  of 
words to have her trust him and his abilities in investing her 
life savings with him.” And the money lost as a result of the 
scheme  was  her  money;  she  was  the  beneficial  owner.  The 
loss  was  $190,000,  and  though  we  don’t  know  her  overall 
financial  situation—only  that  the  $190,000  loss  was  her  en‐
tire  investment  in  the  commodity  pool—it  left  her  feeling 
“betrayed.”  She  was  a  vulnerable  victim  of  the  Ponzi 
scheme.  United  States  v.  Goldberg,  406  F.3d  891,  892–93  (7th 
Cir.  2005);  United  States  v.  Sims,  329  F.3d  937,  944  (7th  Cir. 
2003); United States v. Pol‐Flores, 644 F.3d 1, 4 (1st Cir. 2011); 
United  States  v.  Hawes,  523  F.3d  245,  255  (3d  Cir.  2008).  The 
judge should also have considered whether there were other 
vulnerable  victims,  maybe  enough  others  (recall  his  refer‐
ence  to  the  defrauded  uncle,  senior  citizens,  and  disabled 
children) to require a further 2‐level enhancement. 
   So  what  we  have  is  a  thoroughly  botched  sentencing  in 
which the parties, the probation service, and the sentencing 
judge  are  all  implicated.  We  can’t  blame  any  of  them  too 
harshly,  because  the  sentencing  guidelines  are  absurdly 
complex. But botched the sentencing was, and the remedy is 
not speculation about what the judge would have done had 
No. 13‐1343                                                         11 


he  calculated  the  sentencing  range  accurately;  it  is  a  resen‐
tencing from scratch, see United States v. Tovar‐Pina, 713 F.3d 
1143,  1147–48  (7th  Cir.  2013);  United  States  v.  Langford,  516 
F.3d  205,  216–19  (3d  Cir.  2008);  United  States  v.  Lozano,  514 
F.3d 1130, 1135–36 (10th Cir. 2008), beginning with a revision 
by the probation service of the presentence report. 
    The  alternative  to  ordering  resentencing  would  be  to 
pronounce the errors not plain because they were offsetting: 
the  enhancement  for  abuse  of  trust  was  wrong,  but  so  was 
the  judge’s  failure  to  sentence  under  the  money  laundering 
guideline.  But  that  ignores  the  judge’s  failure  to  impose  a 
further enhancement, or enhancements, for the presence of a 
vulnerable  victim,  or  vulnerable  victims.  That  was  another 
error.  Properly  computed,  Rushton’s  total  offense  level 
would  have  been  either  30  and  his  guidelines  sentencing 
range 97 to 121 months, or even 32 (sentencing range 121 to 
151  months)  if  there  were,  as  there  may  well  have  been, 
many vulnerable victims, not just Dorris Dunn. 
    It can be argued that since the government is not asking 
for  a  longer  sentence  than  the  judge  gave,  we  should  let  it 
stand even though it is based on a miscalculation of the sen‐
tencing range. But while the government was precluded  by 
our  forfeiture  rule  from  arguing  in  this  court  for  a  vulnera‐
ble‐victim  enhancement,  a  defendant  who  appeals  from  a 
sentence  takes  a  risk  that  if  the  case  is  remanded  for  resen‐
tencing, as the defendant in this case urges be done, he will 
receive a longer sentence should the court of appeals notice 
an error in his favor committed in the sentencing proceeding 
that  he  has  appealed.  As  long  as  the  higher  sentence  on  re‐
mand is not vindictive, its exceeding the defendant’s original 
sentence  does  not  invalidate  it.  See,  e.g.,  United  States  v. 
12                                                         No. 13‐1343 


Warda,  285  F.3d  573,  580–81  (7th  Cir.  2001);  United  States  v. 
Goldberg,  supra,  406  F.3d  at  894;  United  States  v.  Johnson,  715 
F.3d  179,  181–82  (6th  Cir.  2013);  United  States  v.  Garcia‐
Guizar, 234 F.3d 483, 487–90, (9th Cir. 2000) (“Garciaʹs higher 
sentence resulted solely from the district courtʹs correction of 
an error in Garciaʹs first presentence report, an error the dis‐
trict court was obligated to correct,” id. at 489). 
    We  cannot  predict  what  sentence  the  district  judge  will 
impose on remand; it is unlikely to be shorter but uncertain 
whether  it  will  be  longer.  The  correct  guidelines  range  is  a 
range,  not  a  point.  There  thus  is  sentencing  discretion  even 
when  the  judge  imposes  a  sentence  within  the  range.  And 
the  calculation  of  the  defendant’s  guidelines  sentencing 
range is merely the first step in sentencing, though an essen‐
tial  step  because  it  has  what  psychologists  call  an  “anchor‐
ing”  effect.  The  calculation  is  complicated,  mandatory,  and 
done first; thus it is likely to exert a not wholly conscious tug 
on  the  judge  when,  after  having  determined  the  guidelines 
range,  he  is  deciding  what  sentence  to  give,  guided  by  the 
sentencing factors in 28 U.S.C. § 3553(a). See, e.g., Stephanos 
Bibas,  “Plea  Bargaining  Outside  the  Shadow  of  Trial,”  117 
Harv.  L.  Rev.  2463,  2515–19  (2004);  Birte  Englich  &  Thomas 
Mussweiler,  “Sentencing  Under  Uncertainty:  Anchoring  Ef‐
fects  in  the  Courtroom,”  31  J.  Applied  Soc.  Psychol.  1535 
(2001). A mistake—in this case a cascade of mistakes—in cal‐
culating the guidelines range can affect the sentence even if a 
correct  calculation  would  result  in  the  same  range.  But  in 
this case it would not. 
   Having  calculated  the  range  correctly,  the  judge  must 
then  decide,  as  a  matter  of  discretion,  whether  to  sentence 
within it; and that decision may be influenced by the factors 
No. 13‐1343                                                       13 


that determined the range, since he is free to reject those fac‐
tors.  The  judge  in  this  case  may  believe,  for  example,  that 
money laundering is not a more serious offense than fraud, 
and  so  he  might  sentence  at  the  low  end  of  the  new  guide‐
lines  range  (for  his  disagreement  with  the  weight  that  the 
guidelines  give  particular  conduct  does  not  alter  the  range, 
though it may influence his exercise of his sentencing discre‐
tion)  despite  the  2‐level  enhancement  for  the  money  laun‐
dering count to which Rushton pleaded guilty. In that event 
the  judge  might  even  decide  to  reimpose  his  original  sen‐
tence, which was just a month short of the bottom of the cor‐
rect  guideline.  Alternatively  he  might  decide  that  since 
Rushton’s  total  offense  level  is  at  least  30  (because  there 
should  have  been  a  vulnerable‐victim  enhancement,  and 
maybe a double such enhancement), his previous sentence—
a below‐guidelines sentence because the correctly calculated 
total offense level is at least 30—was too lenient. And finally 
there is the unresolved question whether there were enough 
additional  vulnerable  victims  to  warrant  an  additional  2‐
level enhancement. 
                                       REVERSED AND REMANDED.